134 Ga. App. 682 (1975)
215 S.E.2d 719
AZAR et al.
v.
WESTVIEW CEMETERY, INC. et al.
50476.
Court of Appeals of Georgia.
Submitted April 9, 1975.
Decided April 29, 1975.
Drew & Jones, Don M. Jones, for appellants.
Gambrell, Russell, Killorin, Wade & Forbes, David A. Handley, Jack O. Morse, for appellees.
DEEN, Presiding Judge.
The plaintiffs sued Westview Cemetery, Inc. and *683 others for trespass. Motions of the defendants to dismiss the complaints were sustained on August 26, 1975. Plaintiffs moved to set aside the order of August 26, and this motion was denied on October 29, 1974. A notice of appeal to the Supreme Court was filed on November 27, and the appeal was thereafter transferred by that court to the Court of Appeals.
The appeal from the judgment of dismissal comes too late, having been filed more than 30 days from the entry of the judgment. The denial of the motion to set aside the dismissal is neither a final judgment from which appeal may be had nor can it toll the time for appeal from the judgment of dismissal. Lynn v. Wagstaff Motor Co., 131 Ga. App. 556 (206 SE2d 539); Taylor v. City of Columbus, 228 Ga. 493 (186 SE2d 539); Adamson v. Adamson, 226 Ga. 719 (177 SE2d 241). The appeal must accordingly be dismissed.
Appeal dismissed. Evans and Stolz, JJ., concur.